Citation Nr: 0933995	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for service-connected 
arteriosclerotic heart disease, currently evaluated 60 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 4, 1991 to January 19, 1991 and from May 29, 
2005 to September 30, 2006.  

In July 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island granted 
service connection for status post myocardial infarction 
after the Veteran sustained a heart attack in service.  A 100 
percent disability rating was initially assigned, effective 
January 1991.  In August 1991, the disability rating was 
reduced to 30 percent.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2007 rating decision issued by 
the RO which continued the 30 percent disability rating.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Providence RO in May 2008.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

In January 2009, the Board remanded the Veteran's heart 
disease claim for further evidentiary development.  The 
agency of original jurisdiction (AOJ) readjudicated the 
Veteran's claim in a May 2009, increasing the disability 
rating to 60 percent effective February 18, 2009.  The 
Veteran's claims file has been returned to the Board for 
further appellate review.  
  
In a brief dated July 29, 2009, the Veteran's representative 
indicated that the Veteran wished to continue with this 
appeal.  

FINDINGS OF FACT

1.  The competent medical evidence shows no episodes of acute 
congestive heart failure; that workload of 4.6 metabolic 
equivalents (METs) results in dyspnea and fatigue; and that 
the ejection fraction is 65 percent. 

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected arteriosclerotic heart 
disease are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 60 percent rating for the Veteran's 
service-connected arteriosclerotic heart disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to an increased disability 
rating for his service-connected arteriosclerotic heart 
disease.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As noted above, in January 2009 the Board remanded this claim 
and instructed the AOJ to schedule the Veteran for an 
examination to determine the severity of his heart disease.  
The claim was then to be readjudicated.

Pursuant to the Board's remand instructions, a VA examination 
was performed in February 2009.  The claim was readjudicated, 
resulting in an increased disability rating, from 30 percent 
to 60 percent.   

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Veteran was informed of the evidentiary requirements to 
substantiate a claim for an increased disability rating in a 
letter from the RO dated November 13, 2006, including 
evidence showing that "your service-connected condition has 
gotten worse."

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the November 2006 letter.  
Specifically, the Veteran was advised in the letter that VA 
is responsible for obtaining relevant records from any 
Federal agency, to include VA Medical Centers or the Social 
Security Administration (SSA).  The letter also indicated 
that a VA medical examination would be scheduled if necessary 
to adjudicate his claim.  The November 2006 letter 
additionally informed the Veteran that VA would make 
reasonable efforts to obtain evidence held by non-Federal 
agencies, to include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  Included with the letter were copies of VA Form 
21- 4142, Authorization and Consent to Release Information. 

The November 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the 
November 2006 letter, page 2.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.              
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced  November 2006 letter from 
the RO.  The letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the November 2006 letter 
advised the Veteran as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the November 2006 
letter from the RO. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

A May 16, 2008 letter to the Veteran specifically referenced 
Vazquez-Flores v. Peake and advised him that a disability 
rating "can be changed if your condition changes," and "we 
will assign a rating from 0 to as much as 100 percent," 
depending on the disability involved.  In addition, the RO 
invited evidence that would demonstrate limitations in the 
Veteran's daily life and work, and gave notice of the 
specific schedular criteria used to rate his heart disability 
through the use of diagnostic codes, specifically Diagnostic 
Code 7006 [myocardial infarction].  
The Board notes that the RO did not notify the Veteran of the 
rating criteria specific to Diagnostic Code 7005 
[arteriosclerotic heart disease], but such amounts only to 
harmless error, as the criteria under Diagnostic Codes 7006 
and 7005 are virtually identical.  

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice as contemplated by the Court in 
Vazquez-Flores.  The Board adds that the Court's decision in 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 2009 WL 2835434 (Fed.Cir.).

Because there is no indication that there exists any evidence 
which could be obtained that would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA and 
private treatment records.  Additionally, the Veteran was 
afforded VA examinations in December 2006 and February 2009.  
The reports of these examinations reflect that each examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.                See 38 C.F.R. § 4.2 
(2008).  

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
testified before the undersigned VLJ at a personal hearing at 
the RO in May 2008.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran's service-connected arteriosclerotic heart 
disease is currently evaluated 60 percent disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7005 [arteriosclerotic heart 
disease].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case, Diagnostic Code 7005 precisely fits the 
Veteran's diagnosed disability. The Veteran and his 
representative have not suggested that any other diagnostic 
code is more appropriate.

Schedular criteria

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  The Veteran has argued that his current heart 
disability should be rated under the former criteria, which 
were utilized by the RO when first awarding service 
connection in 1991.  See, e.g., the Veteran's April 2007 VA 
Form 9; see also the May 2008 hearing transcript, page 3.  

The Veteran's representative refers to Karnas v. Derwinski, 1 
Vet. App. 308 (1991) for the proposition that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See the May 2008 hearing transcript, page 3.  
Crucially, however, the Veteran did not file his increased 
rating claim until October 2006, well after the 1998 
regulation change.  Because the schedular criteria did not 
change during the pendency of this appeal, only the amended 
criteria may be employed in the adjudication of this claim.  
See VAOGCPREC 7-2003; see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Under the current criteria, the following levels of 
disability may be assigned:

30% - Documented coronary artery disease resulting in 
workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

60% - Documented coronary artery disease resulting in more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

100% - Documented coronary artery disease resulting in 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).

Analysis

Schedular rating

It is undisputed that the Veteran's service-connected heart 
disease manifests in chest pains, shortness of breath, 
dyspnea, and fatigue.  He has required treatment through 
angioplasty and the insertion of a stent.  

As noted above, in order to warrant a 100 percent rating, the 
evidence must show documented coronary artery disease 
resulting in chronic congestive heart failure, or; workload 
of 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 
30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met].  
The Board will therefore separately address the three 
disjunctive criteria for a 100 percent rating.

There is no evidence of record indicating that the Veteran's 
heart disease has caused congestive heart failure at any time 
during the pendency of the Veteran's appeal.  The February 
2009 VA examination report is pertinently silent as to any 
finding of congestive heart failure, and the Veteran himself 
specifically denied any instance of congestive heart failure 
at his December 2006 VA examination.  See the December 2006 
VA examiner's report, page 2.  

With respect to workload, although the Veteran had to stop 
his March 2009 exercise test due to dyspnea and fatigue, the 
Veteran still showed a functional capacity at 4.6 METs.  No 
medical evidence of record indicates a lower METs score.  
[The Board observes that 4.6 METs is consistent with the 
assignment of a 60 percent disability rating.]

Finally, with respect to ejection fraction, the February 2009 
VA examiner noted that a 2-D echocardiogram "revealed normal 
left ventrical systolic function with an estimated ejection 
fraction of 65 to 70%," which is well above the 30 percent 
required for an assignment of a 100 percent disability rating 
under Diagnostic Code 7005. 

The Veteran and his representative have pointed to no medical 
evidence in the record which indicates that the Veteran's 
service-connected heart disease is more severe than is 
contemplated in the currently assigned 60 percent disability 
rating.  The Board has similarly been unsuccessful.

In short, for the reasons stated above the Board concludes 
that the Veteran does not meet the requirements for an 
assignment of a 100 percent disability rating.  There is no 
evidence of congestive heart failure; METs were 4.6, while 
METS of 3 or less are required for a 100 percent rating; and 
ejection fraction was 65%, while 30% or less is required for 
a 100 percent rating.  Accordingly, none of the requirements 
for a 100 percent rating under Diagnostic Code 7005 are met.   

The Board is of course aware of the Veteran's complaints of 
fatigue, chest pain,  shortness of breath and the like.  
These complaints fit squarely within the criteria for the 
currently assigned 60 percent rating, as does the METs of 
4.6.

In summary, for reasons and bases expressed above the Board 
concludes that an increased disability rating in excess of 
the currently assigned 60 percent is not warranted for the 
Veteran's service-connected arteriosclerotic heart disease.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed his claim for an increased disability rating 
for his service-connected heart disease in October 2006.  
The question to be answered by the Board, therefore, is 
whether any different rating should be assigned for the 
relevant time period under consideration, October 2005 to the 
present.  

The RO has rated the Veteran's heart disease 30 percent 
disabling from August 1991 to February 2009.  In May 2009, 
the RO increased the Veteran's disability rating to 60 
percent, effective February 18, 2009, which is the date of 
the Veteran's most recent VA examination.   

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's heart 
disease became severe enough to warrant a rating in excess of 
30 percent at any time from October 2005 to February 19, 
2009, at which point the Veteran exhibited a decreased METs 
score of 4.6 which allowed for the assignment of an increased 
disability rating, from 30 percent to 60 percent, under 
Diagnostic Code 7005.

Prior to February 2009, there was nothing in the record which 
was indicative of symptomatology congruent with the criteria 
required for a 60 percent rating.  October 2005 National 
Guard treatment records showed a normal evaluation of the 
Veteran's heart and vascular system.  Further, the Veteran 
pertinently indicated "no" when asked whether he has chest 
pain, dizziness, or shortness of breath.  See the Veteran's 
October 1, 2005 Report of Medical Examination; see also the 
October 1, 2005 Cardiovascular Screening Program report.  

The Veteran exhibited a functional capacity of 10.1 METs in 
January 2006, and a left ventricle ejection fraction of 60 
percent in February 2006.  See the January 27, 2006 
cardiology report of Dr. R.C.; see also the Veteran's 
February 10, 2006 Cardiac Catheterization Report.  In January 
2006, Dr. R.C. noted that the Veteran's cardiolite images 
revealed evidence of ischemia, and recommended cardiac 
catheterization.  See the January 27, 2006 cardiology report 
of Dr. R.C

After his February 2006 angioplasty and stent insertion, the 
Veteran underwent a VA examination in December 2006, where he 
complained of chest pain, chest pressure and shortness of 
breath.  Upon physical examination, the VA examiner noted 
that the Veteran had a "[r]egular heart rate and rhythm, S1, 
S2 within normal limits, no murmurs, rubs, or gallops," and 
"PMI [point of maximal impulse] within normal limits."   

In February 2007, the Veteran exhibited "intermittent 
somewhat atypical chest pain."  See the February 15, 2007 
private treatment report of Dr. R.C.  From February 2007 to 
February 2009, the record is absent any medical evidence 
showing additional treatment for the Veteran's heart disease.  

In sum, the Veteran's January 2006 stress test results did 
not demonstrate METs scores between 3 and 5, or an ejection 
fraction between 30 and 50 percent.  Although the Veteran 
complained of worsening chest pain, chest pressure, and 
fatigue, medical reports indicate that his service-connected 
heart disease was not severe enough to warrant a 60 percent 
disability rating until the February 2009 examination, when 
he exhibited a METs score of 4.6.  The RO correctly assigned 
a 60 percent rating as of the date of the examination.  

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                      See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected arteriosclerotic heart disease.  The medical 
evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability, principally 
limited functional capacity resulting in dyspnea and fatigue, 
is specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as marked 
interference with employment or frequent hospitalization.            
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has experienced marked 
interference with employment, as he has testified that he 
currently works as an employment manager two days a week, and 
that his doctors have not placed limitations on his 
employment to include "light" employment, or "light" work.  
See the May 2008 hearing transcript, page 11.  



With respect to frequent hospitalization, the Veteran was 
hospitalized for two days in February 2006 for an angioplasty 
and stent insertion.  See the Veteran's March 2008 letter 
requesting hospitalization records.  During the February 2009 
VA examination, the Veteran alluded to one other more recent 
instance of hospitalization for "chest pain," but indicated 
that "his doctors question whether there may be some other 
cause for the discomfort."  See the February 2009 VA 
examiner's report, page 1.  In any event, the evidence of 
record fails to demonstrate that the Veteran's heart disease 
has required him to be frequently hospitalized for treatment.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's service-connected heart disease for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a disability rating 
greater than 60 percent for the Veteran's service-connected 
arteriosclerotic heart disease are not met.  A preponderance 
of the evidence is against the claim.  Therefore, the benefit 
sought on appeal is denied.





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased disability rating in excess of 60 
percent for a service-connected arteriosclerotic heart 
disease is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


